Citation Nr: 0006047	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-48 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for severed flexor pollicis longus status post 
multiple surgeries with fusion of the metacarpophalangeal 
joint of the right thumb with degenerative changes and tender 
scarring (major).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969, and from June 1971 to December 1986.    

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), San Diego, California, Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.

2.  The veteran's service-connected severed flexor pollicis 
longus status post multiple surgeries with fusion of the 
metacarpophalangeal joint of the right thumb with 
degenerative changes and tender scarring (major) is 
principally manifested by complaints of pain and objective 
findings of a solid fusion of the metacarpophalangeal joint 
of the right thumb in full extension and with no motion; 
normal motion of the interphalangeal joint of the right thumb 
without pain; full range of motion of the second, third, 
fourth and fifth fingers of the right hand; a four centimeter 
scar on the dorsum of the metacarpophalangeal joint of the 
right thumb which was well-healed, nontender and nonpainful 
upon objective demonstration; degenerative changes of the 
first carpometacarpal joint and interphalangeal joint of the 
right thumb; and full range of motion of the right wrist, 
which is productive of moderately severe disability.      




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for a severed flexor pollicis longus status post 
multiple surgeries with fusion of the metacarpophalangeal 
joint of the right thumb with degenerative changes and tender 
scarring (major) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, 4.73, Diagnostic Codes 5224, 5307 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in October 1995, June 1996, and April 1997.  
Pertinent treatment records were obtained.  The Board finds 
that no further assistance is required to comply with the 
duty to assist the veteran mandated by 38 U.S.C.A. § 5107(a).  
  
Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1999).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1999), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  

The Board notes that the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court), in Esteban 
v. Brown, 6 Vet. App. 259 (1994), held that conditions are to 
be rated separately unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  Thus, where manifestations such as 
symptomatic scarring, bone or joint deformity or limitation 
of motion, and/or nerve involvement are present, VA must 
assess whether such are, in fact, separately compensable. 

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Service connection for fusion of the metacarpophalangeal 
joint of the right thumb was established in November 1987.  A 
10 percent disability evaluation was assigned effective 
December 20, 1986, under Diagnostic Code 5224.  The award was 
based upon service medical records and the findings of the 
March 1987 VA examination.  The service medical records show 
that the veteran had a laceration of the flexor pollicis 
longus tendon of the right hand in 1974.  Following surgical 
repairs, the veteran continued to have problems with 
adhesions.  In August 1976, the veteran had arthrodesis of 
the metacarpophalangeal joint.  

In May 1995, the veteran filed a claim for an increased 
evaluation. 

A November 1995 rating decision increased the evaluation of 
the service-connected fusion of the metacarpophalangeal joint 
of the right thumb to 20 percent effective May 2, 1995, under 
Diagnostic Code 5307.   

In a July 1996 rating decision, the RO characterized the 
service-connected right thumb disability as residuals of 
severed flexor pollicis longus status post multiple surgeries 
with fusion of the metacarpophalangeal joint of the right 
thumb with degenerative changes and tender scarring.  A 30 
percent evaluation was assigned effective April 1, 1996 for 
the residuals of a severed flexor pollicis longus status post 
multiple surgeries with fusion of the metacarpophalangeal 
joint of the right thumb with degenerative changes and tender 
scarring.   

Under Diagnostic Code 5307, Injuries to Muscle Group VII, 
muscles arising from the internal condyle of the humerus 
(flexors of the carpus and long flexors of the fingers and 
thumb and pronator) whose function is the flexion of the 
wrist and fingers, a noncompensable evaluation is warranted 
for slight muscle injury to the dominant arm; a 10 percent 
evaluation is warranted for moderate injury of the dominant 
arm; a 30 percent evaluation is warranted for moderately 
severe injury of the dominant arm; and a 40 percent 
evaluation is warranted for severe injury to the dominant 
arm.  38 C.F.R. § 4.73, Diagnostic Code 5307.     

Muscle injuries are evaluated in accordance with the 
principles and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, 
and 4.73, Diagnostic Codes 5301 to 5329.  Amendments to these 
regulations became effective on July 3, 1997, during the 
pendency of the veteran's appeal.  62 Fed. Reg. 106, 30235-
30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of the changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235-30237.  

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The definitions of those terms 
changed as did the principals of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56.  The Board 
finds that no substantive changes were made to the provisions 
of 38 C.F.R. § 4.56 or to Diagnostic Code 5307.   

The revised provisions of 38 C.F.R. § 4.55 (1999) provide 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55 
(1999).

The revised provisions of §4.56 provide that for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  
A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c), which 
are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Id.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

In applying the law to the existing facts, the record does 
not demonstrates the requisite objective manifestations for a 
40 percent evaluation to the severed flexor pollicis longus 
status post multiple surgeries with fusion of the 
metacarpophalangeal joint of the right thumb with 
degenerative changes and tender scarring (major) under the 
provisions of Diagnostic Code 5307.  Under Diagnostic Code 
5307, in order for a 40 percent disability evaluation to be 
assigned, the medical evidence of record must demonstrate 
severe muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Code 
5307.  

The service medical records show that the veteran had a 
laceration of the flexor pollicis longus tendon of the right 
hand in 1974.  Following surgical repairs, the veteran 
continued to have problems with adhesions.  In August 1976, 
the veteran had arthrodesis of the metacarpophalangeal joint.  

The March 1987 VA orthopedic examination report indicates 
that the veteran was right-handed.  He was able to use his 
right hand for ordinary purposes, including dressing, eating, 
and the like, but he reported that objects tended to fall out 
of his hand.  He no longer typed with his right hand.  
Examination revealed that the veteran had full range of 
motion of all of his joints of his upper extremity without 
crepitus deformity or muscular atrophy, with the exception of 
the right hand.  He had fusion of the metacarpophalangeal 
joint of the right thumb; he lacked 30 degrees of abduction.  
There was no motion of the fused metacarpophalangeal joint.  
Flexion of the interphalangeal joint of the right thumb was 
15 degrees, compared with 90 degrees on the left; there was a 
loss of 75 degrees of flexion to the interphalangeal joint.  
The veteran was able to oppose the thumb to the middle and 
index fingers, but not to the 4th and 5th fingers.  There was 
a 4 centimeter scar of the dorsum of the right thumb 
overlaying the metacarpophalangeal joint.  There was an 11 
inch scar skirting from the interphalangeal joint across the 
thenar eminence to the wrist.  There was a mild loss of 
sensation in the palmar aspect of the thenar eminence.  The 
veteran was able to abduct and adduct the fingers from the 
central ray on both hands but he could not make a cone with 
the fingers of the right hand.  The diagnosis, in pertinent 
part, was fusion of the metacarpophalangeal joint of the 
right thumb, and status post laceration of the flexor tendon 
laceration of the right thumb with tendon repairs.  X-ray 
examination revealed a deformity and fusion of the right 
first metacarpophalangeal joint which was most likely due to 
trauma.  

Review of the record reveals that the veteran underwent VA 
examinations in October 1995, June 1996, and April 1997.  The 
October 1995 VA examination report indicates that upon 
examination, in attempting to make a fist, all of the 
fingertips reached the medial palmar crease.  The veteran was 
able to adduct and abduct the fingers from a central ray.  He 
lacked 45 degrees of adduction of the right thumb.  He was 
able to oppose the thumb to the index and middle finger but 
not the ring finger or the fifth finger of the right hand.  
These motions were normal on the left.  Flexion of the 
interphalangeal joint of the right thumb was 30 degrees, 
compared with 90 degrees on the left.  Grasp with the right 
or major hand was 180 units; it was 300 units on the left.  
The diagnosis was status post laceration of the flexor 
pollicis longus tendon of the right thumb with failed 
repairs, fusion of the metacarpophalangeal joint of the right 
thumb, limitation of motion of the interphalangeal joint and 
limitation of adduction of the right thumb, and relative 
weakness of the grasp of the right hand or major hand as 
described above.  

A June 1996 VA examination report indicates upon examination, 
the tendon of the flexor pollicis longus stood out.  The 
veteran was told to approximate the tip of each finger 
respectively to the median transverse fold at palmar aspect 
of both hands.  The right thumb was one inch away from that 
fold.  The right index and middle fingers are one inch away 
from the fold.  The right ring and little fingers are two 
inches away.  The veteran's ability to pick up a piece of 
paper between the thumb and middle finger was weak.  The 
veteran could not get contact of the thumb with other fingers 
when fully flexed.  Grasping objects was weak for the right 
hand.  The diagnosis, in pertinent part, was residual injury 
to the right thumb status post surgeries, with weakness, 
decreased sensation to light touch pain, and temperature; 
decreased range of motion of all right fingers; tender scar; 
and residual of carpal tunnel syndrome status post surgery 
with diminishment of the motion of the right wrist and a 
tender scar.  

An April 1997 VA examination report indicates that 
examination revealed that there was a 9 centimeter scar on 
the volar aspect of the thumb, which extended along to the 
flexor pollicis longus tendon area and through the thenar 
eminence.  It came down the volar carpal ligament.  There was 
a 4 centimeter scar on the dorsum of the metacarpophalangeal 
joint of the right thumb as well.  Both of the scars were 
well-healed.  

Examination revealed that the veteran had a solid fusion of 
the metacarpophalangeal joint.  He had active motion of the 
interphalangeal joint from zero degrees to 70 degrees.  This 
was equal to the left thumb interphalangeal joint motion.  
The veteran complained that he could not touch the thumb to 
the other fingers, which was a position of opposition, but 
the examiner finally got him to touch the thumb-tip to the 
index and long fingers and almost to the ring finger of the 
right hand.  There was no pain or tenderness at the 
carpometacarpal joint, which was the joint that would permit 
the veteran to do opposition of the thumb with the 
fingertips.  The veteran complained that he could not move 
his long finger down into the palm.  However, when the 
veteran moved his fingers, he brought his finger tips to the 
distal palmar crease.  There was full range of motion of the 
interphalangeal joints and the metacarpophalangeal joints of 
the fingers 2, 3, 4,and 5 and he could bring the fingertips 
to the distal palmar crease.  The examiner noted that the 
veteran's sublimis tendon had been removed; the profundus 
tendon was not removed.  Sensation was completely normal in 
the entire hand.  This first dorsal interosseous muscle was 
perfectly strong in the right hand and equal to the strength 
of the first dorsal interosseous of the left hand.  The 
veteran did not have any median sensory loss or motor loss in 
the hand or opponens function.  He did not have any ulnar 
motor loss; ulnar sensory loss was inconsistent.  

The diagnosis was flexor pollicis longus laceration right 
thumb, with multiple operations, ending up with 
metacarpophalangeal fusion.  The examiner noted that the 
veteran had flexor pollicis longus function and flexion of 
the interphalangeal joints of the right thumb.  He flexed the 
interphalangeal joint of the right thumb as much as he flexed 
the interphalangeal joint of the left thumb.  Strength was 
equal in these two motor functions of each thumb.  He did 
have limited opposition of the thumb to the other fingers on 
the right hand.  He was able to touch the tip of the right 
thumb to the index and long fingers, and almost to the ring 
finger of this right hand. 

The examiner indicated that from a functional standpoint at 
that time, the veteran did have complete and solid fusion of 
the metacarpophalangeal joint of this right thumb.  It was in 
a good position, in full extension, and was solid.  The 
examiner did not find tenderness in the scar on the dorsum 
through which the arthrodesis of the metacarpophalangeal 
joint was done.  The veteran complained that there was a 
little pain there, but the examiner was quite convinced that 
it was not so.  The examiner concluded that from an 
impairment standpoint, the veteran did have an arthrodesis of 
the joint and no motion in that joint.  He has normal motion 
in the interphalangeal joint of this right thumb.  It was not 
painful motion.  The examiner did not find weakness or 
fatigability or incoordination of these motions.  The veteran 
did have a decrease in opposition of the thumb to the other 
fingers, but this was not due to the flexor pollicis longus 
injury or the arthrodesis of the metacarpophalangeal joint.  
X-ray examination revealed that there was a fusion of the 1st 
metacarpophalangeal joint.  Degenerative changes were seen in 
the 1st carpometacarpal joint space, and minimally at the 1st 
interphalangeal joint.  The remainder of the hand 
demonstrated mild degenerative changes involving several 
interphalangeal joints and at the radiocarpal joint space.   

The VA examination reports indicate that the veteran reported 
that he took pain medication daily for the constant pain in 
his right hand and thumb.  He stated that he had difficulty 
handling small objects with his right hand and he could not 
type.  The veteran indicated that when eating, he frequently 
dropped food because he could not firmly handle the spoon.  

At a hearing before the RO in January 1997, the veteran 
stated that he had swelling of the right hand and the hand 
was hard to use.  Hearing Transcript, hereinafter Tr., 4.  He 
indicated that he was unable to grasp things and he had 
constant pain.  Tr. 4.  The veteran took Ibuprofen, 800 
milligrams, for the pain, about five days a week, two or 
three times a day.  Tr. 5 and 6.  The veteran had problems 
grasping utensils or writing.  Tr. 7.  He used both of his 
hands to eat, but he mainly used his left hand.  Tr. 7.  He 
was only able to hold a pen and write for about ten or 
fifteen minutes.  Tr. 7.  He used his left hand to grasp 
objects.  Tr. 7.  His right hand hurt when he drove a car.  
Tr. 8.  The veteran indicated that during the course of a 
day, he used his right hand to wash his face, to cut food, 
use the ATM machine, and to drive.  Tr. 11 to 14.  The 
veteran tried to use his right hand for cooking, eating and 
holding things.  Tr. 11 to 15.  

Overall, the Board finds the symptomatology of the severed 
flexor pollicis longus status post multiple surgeries with 
fusion of the metacarpophalangeal joint of the right thumb 
with degenerative changes and tender scarring (major) does 
not exceed the criteria for moderately severe muscle 
disability under Diagnostic Code 5307, when consideration is 
given to the extent of the orthopedic symptoms.  

As discussed in detail above, the medical evidence of record 
establishes that the veteran has a fusion of the 
metacarpophalangeal joint of the right thumb with no motion.  
He has normal motion of the interphalangeal joint of the 
right thumb without pain and full flexion of the other 
fingers of the right hand.  The veteran has full flexion of 
the right wrist.  The medical evidence does not demonstrate 
severe muscle disability.  There is no evidence of wide 
damage to the muscle group, loss of deep fascia or muscle 
substance, soft, flabby muscles in the wound area, or muscles 
that swell or harden abnormally in contraction.  There is no 
evidence of severe impairment of the right hand or right 
thumb.  There is no evidence of visible or measurable atrophy 
as compared to the left hand and thumb.  Thus, the Board 
finds that a disability rating in excess of 30 percent is not 
warranted.  Diagnostic Code 5307.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.73, Diagnostic Code 5307.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right thumb and hand.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the veteran reported having 
constant pain in his right hand and thumb and he took pain 
medication.  However, there are no objective findings of 
painful motion of the fingers of the right hand.  The medical 
evidence of record establishes that the veteran has a weak 
grasp of the right hand.  However, there is no evidence of 
atrophy.  Motor function of the interphalangeal joint of the 
right thumb was equal to that of the corresponding joint of 
the left thumb.  There is no evidence of weakened movement, 
incoordination or excess fatigability of the interphalangeal 
joint of the right thumb or the remaining fingers of the 
right hand.  The evidence shows that the veteran is able to 
use his right hand for washing, driving, cutting food, and 
using an ATM machine.  The Board finds that the degree of 
dysfunction caused by pain and weakness is not shown to be 
greater than that which the current 30 evaluation reflects.  
Thus, an evaluation in excess of 30 percent for moderately 
severe disability is not warranted based on 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The veteran's service-connected severed flexor pollicis 
longus status post multiple surgeries with fusion of the 
metacarpophalangeal joint of the right thumb with 
degenerative changes and tender scarring (major) may also be 
rated under Diagnostic Code 5224, ankylosis of the thumb.  

Limitation of function of the fingers is rated under 
Diagnostic Codes 5216 to Diagnostic Code 5227 (1999).  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5216 to 5227 (1999).  
Diagnostic Codes 5216 to 5219 set forth the criteria for 
rating unfavorable ankylosis of multiple fingers.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5216 to 5219.  Diagnostic 
Codes 5220 to 5223 set forth the rating criteria for 
favorable ankylosis of multiple fingers.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5220 to 5223 (1999).  Diagnostic 
Codes 5224 to 5227 set forth the rating criteria for 
ankylosis of individual fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5224 to 5227 (1999). 

Under Diagnostic Code 5224, ankylosis of the thumb, a 10 
percent evaluation is warranted for favorable ankylosis of 
the major thumb and a 20 percent evaluation is warranted for 
unfavorable ankylosis of the major thumb.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5224.  The Rating Schedule provides 
that extremely unfavorable ankylosis will be rated as 
amputation under diagnostic codes 5152 through 5156.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable; (4) With the 
thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
38 C.F.R. § 4.71a, Multiple Fingers: Favorable Ankylosis, 
Notes (1) through (4) (1999). 

Under Diagnostic Code 5152, a 40 percent evaluation is 
assigned for amputation of the major thumb with metacarpal 
resection.  38 C.F.R. § 4.71a, Diagnostic Code 5152.  A 30 
percent evaluations assigned for amputation of the major 
thumb at the metacarpophalangeal joint or through the 
proximal phalanx.  Id.  A 20 percent evaluation is assigned 
for amputation of the major thumb at the distal joint or 
through the distal phalanx.  38 C.F.R. § 4.71a, Diagnostic 
Code 5152 (1999). 

The Board points out that a disability evaluation in excess 
of 30 percent is not available under Diagnostic Code 5224; 
the highest possible evaluation under this diagnostic code is 
20 percent.  However, a disability evaluation in excess of 30 
percent is possible under Diagnostic Code 5152, amputation of 
the thumb.  As noted above, the Rating Schedule provides that 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  See 38 C.F.R. 
§ 4.71a, Multiple Fingers: Favorable Ankylosis, Notes (1) 
through (4) (1999). 

In the present case, the evidence of record does not 
demonstrate ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints of the right thumb, with 
either joint in extension or in extreme flexion.  The 
evidence of record shows that there is a fusion of the 
metacarpophalangeal joint of the right thumb in full 
extension without motion.  However, the veteran had normal 
motion of the interphalangeal joint of the right thumb upon 
VA examination in 1997.  Thus, the Board finds that a 40 
percent evaluation is not warranted under Diagnostic Code 
5152.  

The veteran's severed flexor pollicis longus status post 
multiple surgeries with fusion of the metacarpophalangeal 
joint of the right thumb with degenerative changes and tender 
scarring (major) may also be rated under Diagnostic Code 
5003, degenerative arthritis. See 38 C.F.R. 4.71 a, 
Diagnostic Code 5003.  Under the provisions of Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint or joints 
affected. 38 C.F.R. 4.71a, Diagnostic Code 5003.  However, as 
discussed above, the veteran is currently being compensated 
for limitation of motion of the right thumb under Diagnostic 
Code 5307.  Thus, a separate disability rating for limitation 
of motion of the thumb is not appropriate under Diagnostic 
Code 5003, as this symptomatology is duplicative and 
overlapping as that considered under Diagnostic Code 5307.  
See Esteban v. Brown, 6 Vet. App. 259; 38 C.F.R. 4.14, 4.55.  
The Board also points out that, as discussed in detail above, 
a disability evaluation in excess of 30 percent, based upon 
limitation of motion of the right thumb is not warranted 
under the appropriate diagnostic codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5152, 5224.    

Review of the record reveals that the veteran underwent 
carpal tunnel surgery of the right upper extremity.  The 
Board points out that there is medical evidence of record 
which establishes that the veteran's carpal tunnel syndrome 
is not related to the service-connected severed flexor 
pollicis longus status post multiple surgeries with fusion of 
the metacarpophalangeal joint of the right thumb with 
degenerative changes and tender scarring (major).  The April 
1997 VA examination report indicates that the examiner 
concluded that the carpal tunnel syndrome and subsequent 
operations were not related to the injury of the thumb or to 
the operations.  The examiner noted that it most certainly 
was a straight forward laceration of the flexor pollicis 
longus tendon and multiple procedures were done.  The 
examiner suspected there were several attempts at repair of 
the tendon and the sublimis muscles from the long finger of 
the veteran's right hand was used for the motor.  It was 
attached to the distal tendon of the flexor pollicis longus 
and that was functioning.  The examiner indicated that it 
would be quite unusual and very unlikely that these 
operations would have produced a carpal tunnel syndrome in 
the veteran.  It would also be quite unusual and very 
unlikely that any of these operations or the injury to the 
flexor pollicis longus would have produced any pressure on 
the ulnar nerve or ulnar nerve symptoms.  

Thus, the Board finds that an additional disability 
evaluation, for the service-connected severed flexor pollicis 
longus status post multiple surgeries with fusion of the 
metacarpophalangeal joint of the right thumb with 
degenerative changes and tender scarring (major), is not 
warranted under the diagnostic codes pertinent to disease of 
the peripheral nerves of the hand and fingers.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510 to 8716 (1999).   

The veteran's service-connected severed flexor pollicis 
longus status post multiple surgeries with fusion of the 
metacarpophalangeal joint of the right thumb with 
degenerative changes and tender scarring (major) may also be 
rated under the provisions of Diagnostic Codes 7803, 7804, or 
7805, since there is evidence that the veteran has a scar due 
to the surgery for the fusion of the right 
metacarpophalangeal joint of the right thumb.  

Under Diagnostic Code 7804, superficial scars, which are 
tender and painful on objective demonstration, warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  Superficial scars which are poorly nourished with 
repeated ulceration are rated as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7803 (1999).  Other scars 
are ratable on the limitation of the part affected under 38 
C.F.R. § 4.118, Diagnostic Code 7805 (1999). 

The evidence of record establishes that the veteran has a 4 
centimeter scar on the dorsum of the right thumb due to the 
fusion of the right metacarpophalangeal joint of the right 
thumb.  However, there are no objective findings that this 
scar is tender or painful upon objective demonstration, 
poorly nourished with repeated ulceration, or that the scar 
causes functional limitation of the right thumb.  

An October 1995 VA examination report indicates that there 
was a 2 inch dorsal scar over the metacarpophalangeal joint 
of the right thumb.  It was noted that the scar was well-
healed and not keloidal, and it did not limit function.  A 
June 1996 VA examination report indicates upon examination, 
there was a surgical scar measuring 2 inches in length and 
1/16 inch in width on the anterior dorsal aspect over the 
right metacarpophalangeal joint of the thumb.  The scar was 
not keloidal or hypertrophic.  It was noted that the scar was 
slightly tender and adherent to the underlying bone.  

However, the April 1997 VA examination report indicates that 
the examiner concluded that the veteran did not have pain or 
tenderness in the dorsal aspect of the thumb scar, which was 
the scar of the fusion.  Examination revealed that there was 
a 4 centimeter scar on the dorsum of the metacarpophalangeal 
joint of the right thumb.  The scar was well-healed.  It was 
noted that the examiner asked the veteran about the pain in 
the dorsal scar and evaluated the scar very carefully.  The 
examiner had the veteran lay his hand flat on the table and 
he pressed on the dorsal scar.  The veteran complained that 
it hurt "a little bit."  The examiner indicated that he 
picked up the veteran's hand, held it in his hand, and 
pressed on the volar aspect of the thenar muscles of the 
right thumb.  The examiner noted that he pressed on both 
sides of the thumb and he pressed very hard.  He asked the 
veteran if that hurt.  The examiner noted that he was 
obviously pressing as much on the dorsum of the thumb as on 
the volar aspect.  The veteran said it hurt a little bit on 
the volar aspect of the thumb.  The examiner asked the 
veteran if it hurt any other place and the veteran said it 
did not hurt in any other place at all. The examiner noted 
that he repeatedly pressed on the dorsal scar of the 
metacarpophalangeal joint when he had the veteran's attention 
diverted to some other area and he had no pain there.  
Examination also revealed that sensation was completely 
normal in the entire hand.  The examiner did not find 
tenderness in the scar on the dorsum through which the 
arthrodesis of the metacarpophalangeal joint was done.  

Consequently, an additional disability evaluation for the 
service-connected severed flexor pollicis longus status post 
multiple surgeries with fusion of the metacarpophalangeal 
joint of the right thumb with degenerative changes and tender 
scarring (major) under Diagnostic Codes 7803, 7804, or 7805 
is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 30 percent to the 
severed flexor pollicis longus status post multiple surgeries 
with fusion of the metacarpophalangeal joint of the right 
thumb with degenerative changes and tender scarring (major).  
The preponderance of the evidence is against the veteran's 
claim for an increased evaluation.

In summary, after considering all possible rating criteria, 
the Board finds that a disability evaluation in excess of 30 
percent is not warranted for the severed flexor pollicis 
longus status post multiple surgeries with fusion of the 
metacarpophalangeal joint of the right thumb with 
degenerative changes and tender scarring (major), for the 
reasons discussed above. 


ORDER

Entitlement to an increased evaluation for severed flexor 
pollicis longus status post multiple surgeries with fusion of 
the metacarpophalangeal joint of the right thumb with 
degenerative changes and tender scarring (major) is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

